DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "wherein the plurality of middle blocks are respectively lined up in the tire circumferential direction via a middle transverse groove" in the last line. Examiner notes that the claim recites "a middle transverse groove" (singular). It is unclear as to how the plurality of middle blocks are lined up circumferential with "a" middle transverse groove (claim 1 requires middle blocks on both sides of the tire equator). It appears applicant intends for the middle blocks to be lined up circumferentially via a plurality of middle transverse grooves. For the purpose of examination, it is assumed that the claim requires plural middle transverse grooves. 
Examiner notes that if claim 1 is amended to recite plural middle grooves, then claims 3, 4, 8, and 9 should also be amended to recite --the middle transverse grooves--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405).
Regarding claim 1, Watanabe discloses a tire with tread portion, the tread portion comprising a pair of shoulder main grooves, a crown region between the shoulder main grooves, and a shoulder region disposed outside the shoulder main grooves (see Fig. 1). The crown region has a plurality of middle blocks, crown blocks, and transverse grooves arranged as claimed. See annotated drawing below. The middle blocks clearly have longitudinal length greater than their axial length. The pair of identified crown blocks are disposed between the pair of identified middle blocks. Further, there are an equal number of crown and middle blocks.

    PNG
    media_image1.png
    331
    539
    media_image1.png
    Greyscale

Watanabe does not disclose the land ratios of the crown region and the shoulder regions as 40 to 60%. In the same field of endeavor of tire treads, Brown teaches a tire comprising block elements wherein the tread surface comprises a central zone with a net-to-gross ratio (land ratio) of 50%  (col 5, line 35), shoulder zones with net-to-gross ratios (land ratio) of 44% (col 5, lines 38-43), and an overall net-to-gross ratio of about 50% (col 6, line 65), all falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Watanabe with the teachings of Brown to provide a tread region with net-to-gross ratios described above. One would have been motivated to improve wear and noise while maintaining overall traction performance (Brown, col 5, lines 47-50).
Regarding claims 22 and 23, Watanabe discloses a tire with tread portion, the tread portion comprising a pair of shoulder main grooves, a crown region between the shoulder main grooves, and a shoulder region disposed outside the shoulder main grooves (see Fig. 1). The crown region has a plurality of middle blocks, crown blocks, and transverse grooves arranged as claimed. See annotated drawing above. The middle blocks clearly have longitudinal length greater than their axial length. The pair of identified crown blocks are disposed between the pair of identified middle blocks. Further, there are an equal number of crown and middle blocks.
A pair of center main grooves (see grooves 2) extend continuously in a zigzag shape with the plurality of crown blocks portioned between the pair of center main grooves and the plurality middle blocks formed outside the pair of center main grooves.
Watanabe does not disclose the land ratios of the crown region and the shoulder regions as 40 to 60%. In the same field of endeavor of tire treads, Brown teaches a tire comprising block elements wherein the tread surface comprises a central zone with a net-to-gross ratio (land ratio) of 50%  (col 5, line 35), shoulder zones with net-to-gross ratios (land ratio) of 44% (col 5, lines 38-43), and an overall net-to-gross ratio of about 50% (col 6, line 65), all falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Watanabe with the teachings of Brown to provide a tread region with net-to-gross ratios described above. One would have been motivated to improve wear and noise while maintaining overall traction performance (Brown, col 5, lines 47-50).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405) as applied to claim 1 above and further in view of Kishimoto (US 6,000,450).
Regarding claim 2, while Watanabe does not expressly disclose the middle block's circumferential length to axial length, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the blocks to within the claimed length ratio range of 2.0 to 4.0 since: (1) Watanabe clearly illustrates the middle blocks as having a circumferential length greater than the axial length; and (2) Kishimoto, similarly directed towards a tread comprising block pattern, teaches that it is preferable for blocks to have a block length to block width ratio of 1.5 to 3.0 to allow for the block to keep a proper rigidity balance between the circumferential direction and the axial direction, thereby maintaining the steering stability of the tire (col 5, lines 8-15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405) as applied to claim 1 above and further in view of Matsuda (US 2016/0059638).
Regarding claim 3, Watanabe does not disclose shallow grooves crossing the middle blocks; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided shallow grooves in the middle blocks since Matsuda, similarly directed towards a tire tread, teaches a plurality of middle blocks 16 wherein each middle block comprises a shallow groove 21 (Fig. 4) having depth smaller than that of the middle transverse groove  for the purpose of providing a space allowing the block to deform when contacting the ground, further improving uneven wear resistance and drainage ([0013,0025,0086]). 
Regarding claim 4, although Matsuda does not disclose a specific example within the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shallow groove depth as 40 to 60% of the depth of the middle transverse grooves since Matsuda teaches that the groove depth of the middle shallow grooves are not more than 50% of the groove depth of the middle axial grooves ([0085]), said range overlapping the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405) and Matsuda (US 2016/0059638) as applied to claim 3 above and further in view of Araki (US 2016/0332488).
Regarding claim 5, Matsuda does not specifically recite the groove width of the shallow groove being from 4% to 6% of the length L2 of each of the plurality of middle blocks in the circumferential direction.
Araki teaches [Figure 1] a tread pattern comprising blocks B comprising block auxiliary grooves 5 (shallow grooves) with a groove width W5 that is from 5% to 14% of the circumferential block length hB (L2) [Araki, Paragraph 0047], overlapping with the claimed range of from 4% to 6%. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configuring the shallow groove in Watanabe  as modified by Brown and Matsuda with width as claimed since Araki teaches providing shallow grooves with widths of 5 to 14% of the circumferential block length to allow for a decrease in heat dissipation effect when the tire rolls under load and the rigidity of the block to be maintained favorably to prevent wear resistance degradation ([0047]), said range overlapping the claimed range.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405) and Matsuda (US 2016/0059638) as applied to claim 3 above and further in view of Ohara (US 2008/0053585).
Regarding claims 6 and 7, Watanabe in view of Brown and Matsuda does not disclose a sipe at the bottom of the shallow groove. In the same field of endeavor of tires treads with shallow lateral grooves, Ohara teaches (Figs. 1, 4) a tread pattern with lateral grooves 2 (shallow grooves) supplied with a groove bottom sipe 5, wherein the depth D2 of the lateral grooves 2 (shallow grooves) is set to be 50% to 60% of D1 ([0043]), and the depth D3 of the groove bottom sipe 5 is set to be from 15% to 30% of D1 ([0047]). From this a ratio of from 25% (15%/60%) to 60% (30%/50%) can be calculated, encompassing the claimed range of from 40% to 60%. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Brown and Matsuda with the teachings of Ohara to have a groove bottom sipe with depth set as described above. Doing so would allow for the relaxation of stress that acts on an edge line of the block and reduction of stepped wear (Ohara, [0047]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405) and Matsuda (US 2016/0059638) as applied to claim 3 above and further in view of Takano (US 9731560).
Regarding claims 8 and 9, while Watanabe does not disclose at least one of two end surfaces of each of the plurality of middle blocks located at both ends in the tire circumferential direction has a stepped portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the blocks with a stepped portion at the block ends since Takano, similarly directed towards a tire tread, teaches configuring the lateral grooves which extend inwards from the shoulder main groove with at least one stepwise groove wall to enhance snow traction and reduce resonance noise (col 5, lines 7-67; col 7, lines 37-44; see Figs. 2, 4, and 5). Takano discloses 2 step portions in Fig. 4. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2012-051484, with English machine translation) in view of Brown (US 6530405) as applied to claim 1 above and further in view of Shibano (US 2010/0096055).
Regarding claim 2, while Watanabe does not expressly disclose the crown block's circumferential length to axial length, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the circumferential length to axial length of the crown blocks to be within the claimed range of 0.85 to 1.15 since Shibano teaches that block length to block width ratio can control traction performance, rigidity, and wear energy ([0081-0082]) and provides an example block length to width ratio range of 1.15 to 1.35, said range overlapping the claimed ranges. 

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 13, Watanabe discloses center main grooves that are zigzag and a plurality of crown blocks partitioned between the center main grooves. The prior art of record fails to further teach or suggest a tread portion comprising a first internal portion concave to the inner side in the tire axial direction, a first external corner portion convex to the outer side in the tire axial direction, and a first stepped region arranged in the first corner portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749